Filed 4/7/17
                        CERTIFIED FOR PARTIAL PUBLICATION*




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                             (Butte)
                                              ----



THE PEOPLE,                                                          C076938

                 Plaintiff and Respondent,                 (Super. Ct. No. CM039909)

        v.

JOSEPH ROBERT SHARPE,

                 Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Butte County, Michael P.
Candela, Judge. Affirmed as modified.

      C. Matthew Missakian, under appointment by the Court of Appeal, for Defendant
and Appellant.

       Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Carlos A.
Martinez, Stephen G. Herndon, and Kevin M. Cornwall, Deputy Attorneys General, for
Plaintiff and Respondent.



* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of parts I through IV and VI.

                                               1
       Defendant Joseph Robert Sharpe, with several other men, went to someone else’s
marijuana garden in the night to steal the plants. Confronted by the owner, the men
knocked the owner down and fled. The owner pursued until one of the men brandished a
gun. A few minutes later, defendant and the other men rammed the owner’s truck.
Convicted of robbery and sentenced to state prison for six years, defendant appeals.
       On appeal, defendant asserts the judgment must be reversed based on several
arguments. We conclude those arguments have no merit.1 Defendant also asserts that the
trial court abused its discretion in making the restitution award because it awarded the
victim both (1) the decrease in fair market value of the truck resulting from the damage
caused by the ramming and (2) the cost to repair the truck. (See Pen. Code, § 1202.4,
subd. (f)(3)(A) [allowing court to use fair market value method or cost of repair method
to determine restitution].) We conclude that the trial court could not apply both methods
because it resulted in a windfall to the victim. We also conclude that the trial court
improperly calculated restitution by awarding the victim the salvage value of the truck
retained by the victim.
                                          FACTS
       Jonah Smith lived on property in Butte County where he and two other people
grew medical marijuana in a garden enclosed by a fence and gate. In the early morning
hours of a day during harvest season, Smith was sleeping in his camp trailer next to the
marijuana garden when he was awakened by noise from the garden. In the darkness, he



1       Defendant contends: (1) there was insufficient evidence of robbery because there
was no evidence that force or fear was used in the taking or asportation of the marijuana;
(2) the prosecutor committed misconduct by misstating the law regarding robbery; (3) the
trial court erred by denying defendant’s Penal Code section 1118.1 motion; (4) the trial
court abused its discretion by denying defendant’s midtrial motion to represent himself;
(5) the trial court abused its discretion by ordering too much restitution; and (6)
cumulative error requires reversal.

                                             2
saw four or five men in the garden. Smith went outside with his flashlight to the open
gate of the marijuana garden and yelled at the men. The men in the garden ran out of the
garden as Smith was running in, and Smith was knocked to the ground. The men ran
down the long (about 200 feet) gravel driveway toward the road. Smith recognized one
of the men as defendant and pursued him down the driveway.
       Smith saw that the people running down the driveway in the darkness were
carrying things, but he did not see marijuana in their hands.
       While Smith was chasing defendant, another man, who was wearing a mask, came
toward Smith brandishing a gun, so Smith stopped and walked quickly back up the
driveway. The men who had been in the garden got into a van at the end of the driveway.
       Smith got into his truck and drove to a local store. When he got there, the van that
had been at his property and a white car, driven by the man who had brandished the gun
at him at the property, both drove toward him and collided with his truck, disabling the
truck. Smith fled to a ditch, and shots were fired at him.
       When Smith returned to his property, he found that the chain on the gate at the end
of the driveway had been cut. He called 911, and a deputy sheriff responded. Eleven
marijuana plants had been cut down, and parts of the plants were scattered. A pile of
marijuana was outside the fence of the marijuana garden. After the sun rose, Smith saw,
in his words, “little pieces of marijuana cascaded down [the] driveway like bread
crumbs.”
       At trial, defendant denied being present during the incident at the marijuana
garden, but none of his contentions on appeal require us to relate the additional evidence
presented of his involvement in the incident.
                                      PROCEDURE
       The district attorney charged defendant by information with one count of robbery
(Pen. Code, § 211), with an allegation that defendant served a prior prison term (Pen.



                                             3
Code, § 667.5). A jury found defendant guilty of robbery, and the trial court found true
the prior prison term allegation.
       The trial court sentenced defendant to five years in state prison for the robbery,
with an additional year for the prior prison term. The court ordered defendant to pay
$23,222.50 in restitution to Smith for damage caused, including to Smith’s truck.
       Additional facts and procedural history are related in the Discussion as they
become relevant.
                                        DISCUSSION
                                               I
                                    Sufficiency of Evidence
       Defendant contends that the evidence was insufficient to support the robbery
conviction because the jury could not reasonably infer that defendant and the other men
were carrying marijuana when Smith was knocked down and the gun was brandished.
He claims there is no evidence of the use of force or fear when the marijuana was either
taken or asported. To the contrary, the evidence is sufficient to support a reasonable
inference that the men were carrying marijuana when Smith was knocked down and the
gun was brandished.
       “In reviewing a sufficiency of evidence claim, the reviewing court’s role is a
limited one. ‘ “The proper test for determining a claim of insufficiency of evidence in a
criminal case is whether, on the entire record, a rational trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.] On appeal, we must view the
evidence in the light most favorable to the People and must presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.]” ’ [Citations.]” (People v. Smith (2005) 37 Cal. 4th 733, 738-739.) We must
accept any reasonable inference the jury might have drawn from the evidence. (People v.
Rodriguez (1999) 20 Cal. 4th 1, 11.)



                                               4
       Robbery requires force or fear in the taking of, or attempting to flee with, the
property of another from or in the immediate presence of the victim. (Pen. Code, § 211;
People v. Pham (1993) 15 Cal. App. 4th 61, 65-66.) Force and fear are alternative
elements. (Pen. Code, § 211.)
       Defendant claims that, although there was evidence of the use of force (knocking
Smith down) and fear (in response to brandishing of the gun), there was no evidence that
defendant or his coperpetrators were in the act of taking the marijuana or attempting to
flee with it when force was applied or fear was caused. We disagree. The men were in
the marijuana garden cutting the marijuana. They had already stacked some of it outside
the garden. When Smith confronted them, they ran out of the garden and down the
driveway. In the darkness, Smith could see that they had something in their hands, yet he
testified that he did not see marijuana in their hands. In the morning, Smith saw that
there were pieces of marijuana scattered down the driveway. Despite Smith’s inability to
identify what was in the men’s hands as they were fleeing, it was reasonable for the jury
to infer from the circumstances that the men had marijuana in their hands. Based on this
inference, there was sufficient evidence that defendant and his coperpetrators used force
and fear as they took and fled with the marijuana, thus supporting a robbery conviction.
       Defendant argues that “the circumstantial evidence suggested only that the
perpetrators had been cutting and piling up marijuana to steal it, but from the moment
Smith interrupted the theft their only aim was to get away.” However, as noted above,
the circumstances also suggested that the perpetrators were carrying marijuana down the
driveway.
       Defendant asserts that the sheriff’s deputy did not see the marijuana scattered
down the driveway. But Smith testified that he saw it.
       Defendant also asserts that precisely where in the driveway the marijuana was
found was never established. But Smith testified he saw “little pieces of marijuana
cascaded down [the] driveway like bread crumbs.”

                                             5
       Defendant claims that there was no evidence concerning how or when the
marijuana was deposited on the driveway. But a reasonable inference from the evidence
is that the marijuana on the driveway was deposited there as the men fled.
       Defendant argues: “It would be rank speculation to leap from the evidence of
marijuana pieces on the ground near the garden gate and plant pile (where pieces would
have naturally fallen as the perpetrators hacked down 11 plants and their bamboo framing
and piled up the marijuana) to the conclusion that some marijuana bits on the ground
must have landed there because the perpetrators, in their rush to flee after being
interrupted by Smith, were attempting to carry away marijuana but dropped some.”
       This argument does not give the evidence its due. Smith testified that there were
pieces of marijuana scattered down the driveway. That there were also marijuana pieces
by the pile of marijuana does not mean that the jury was constrained to believe that the
spread of marijuana was limited to the pile by the garden or immediately around it.
       Since the jury could reasonably infer that the perpetrators were carrying marijuana
as Smith confronted them and chased them down the driveway, the evidence was
sufficient to support the robbery conviction.
                                                II
                                  Prosecutor’s Argument
       Defendant contends the prosecutor committed misconduct by misstating the law
concerning robbery, specifically, as to whether the use of force or fear occurred at the
time of the taking or carrying away of the marijuana. We conclude the prosecutor did not
misstate the law.
       “A prosecutor’s conduct violates the Fourteenth Amendment to the federal
Constitution when it infects the trial with such unfairness as to make the conviction a
denial of due process. Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves the
use of deceptive or reprehensible methods to attempt to persuade either the trial court or

                                                6
the jury. Furthermore, and particularly pertinent here, when the claim focuses upon
comments made by the prosecutor before the jury, the question is whether there is a
reasonable likelihood that the jury construed or applied any of the complained-of remarks
in an objectionable fashion. [Citation.]” (People v. Morales (2001) 25 Cal. 4th 34, 44;
People v. Cash (2002) 28 Cal. 4th 703, 733.)
       The trial court, here, correctly instructed the jury concerning the elements of
robbery, including the following statements relevant to defendant’s contention: “To
prove that the defendant is guilty of [robbery], the People must prove that . . . the
defendant used force or fear to take the property or to prevent the person from resisting,”
and “[t]he application of force or fear may be used when taking the property or when
carrying it away.”
       During closing argument, the defense argued that when Smith confronted the men
in the marijuana patch, they fled without taking any marijuana with them, highlighting
the testimony that Smith did not see marijuana in their hands and no marijuana was found
in the van later by law enforcement. Defense counsel acknowledged that there was
“marijuana debris that goes down the driveway,” but he did not suggest to the jury what
to do with that evidence except, by implication, to urge the jury not to believe that
evidence. Defense counsel urged the jury to find that no marijuana was taken from
Smith’s property or presence, and thus there was no taking by force or fear.
       In the rebuttal (where defendant finds fault), the following argument and other
proceedings occurred.
       The prosecutor argued:
       “Now, [defense counsel] talked with you about the robbery instruction and the
theft instruction. Look at the two of them and compare and contrast, because they’re not
that different. Because all robbery is, is theft plus force and violence. So if there’s an
actual theft, and it’s accomplished by means of force or violence, it’s a robbery. [¶] Go
back through the instructions and see what the force—was the force necessary to make it

                                              7
a robbery? Not the force that’s necessary in the taking, but the force necessary for
anything—for escaping. Put it this [sic], let’s put in an example.”
       At this point, defense counsel interposed an objection that the argument misstated
the law. In response to the objection, the trial court reminded the jury that, if either
attorney misstated the law, the jury was required to rely on the law as stated by the court.
       The prosecutor discussed each element of robbery. In that discussion, the
prosecutor said that when the perpetrators shoved Smith at the garden gate, “it was
complete right there.” “It,” in this sentence, may have referred to the crime of robbery or
simply to the required force.
       The prosecutor continued:
       “I guess I’ll end on another analogy. We talked about the difference between
burglary and robbery during jury selection. Somebody walks into your house, takes your
TV and walks out. That’s a burglary. Somebody walks into your house at 4:00 o’clock
in the morning, rips your TV off the wall, your brand new flat-screen panel TV off the
wall, that’s a burglary.
       “But if you’re at home, and you hear them, and you go out and try to stop them,
and they push their way past you to get away, even if they drop that TV, it’s a robbery.
That’s where it changes. The fact that your TV doesn’t leave the house doesn’t change it.
It’s a robbery. It’s now elevated because of that.
       “It’s the same with the marijuana. The fact that we can’t prove that any of that
marijuana left [Smith’s] property is beside the point. They chopped it down. They
dragged it out. If I walked into your house and ripped your TV off the wall, it wouldn’t
be a defense that, ‘Well, gee, I ripped the TV off the wall and then I set it down, and the
TV still works.’ Because as soon as I laid hands on it, that’s a theft. As soon as I take it
and I move it with the intent to permanently deprive, that’s a theft. And when I
accompany that theft with force and violence, it’s a robbery. And that’s what happened
in this [case].”

                                              8
       On appeal, defendant argues: “Multiple times during his closing argument, [the
prosecutor] suggested to the jury that any use of force or fear at any time was in itself
sufficient to elevate a theft into a robbery, without regard to whether or not property was
then being asported.” We disagree that the prosecutor misstated the law. The statements
may have been general and could have been construed in a vacuum to mean that the
timing of the taking as it related to the force or fear was not important, but the prosecutor
did not say that the timing was not important. For example, the analogy to taking a TV as
robbery if the thief pushes the owner, even if the thief dropped the TV, does not describe
when the thief dropped the TV. Therefore, it is not a misstatement of the law.
       Also, it is true, as the prosecutor argued, that defendant may have been guilty of
robbery even if none of the marijuana left the property. The robbery was complete if the
perpetrators used force or fear while taking the marijuana or carrying it away, even if
they did not succeed in getting the marijuana off the property.
       Defendant argues: “[T]he prosecutor here told the jury that a robbery is merely
‘theft plus force and violence.’ [Citation.] He said ‘force’ could be the force necessary
‘for anything—for escaping.” [Citation.] He left out the critical detail that would have
made this a correct statement of law: that force during an escape can elevate a theft into a
robbery, but only if the thief was then asporting property.” (Original italics.) To the
contrary, the prosecutor did not misstate the law. Instead, the prosecutor said that
“robbery is . . . theft plus force and violence. So if there’s an actual theft, and it’s
accomplished by the means of force or violence, it’s a robbery.” (Italics added.)
       Because the trial court correctly instructed the jury on the elements of robbery, the
prosecutor’s statements, even if incomplete statements of the law, were not misstatements
and were not misleading, in light of the instructions. Indeed, when defense counsel
objected to the prosecutor’s argument as a misstatement of the law, the trial court
reminded the jury to rely on the court’s statements of the law. It is therefore not



                                               9
reasonably likely that the prosecutor’s statements led the jury to misapply the law.
(People v. Morales, supra, 25 Cal.4th at p. 44.)
       We conclude that the prosecutor did not commit misconduct.
       Since there was no prosecutorial misconduct, we need not consider defendant’s
additional argument that defense counsel was incompetent if he failed to make a
sufficient objection to preserve this issue for appeal.
                                              III
                            Motion to Dismiss Robbery County
       At the close of evidence, defendant moved to dismiss the robbery count. (Pen.
Code, § 1118.1.) The court denied the motion.
       Based on his contention that the evidence was insufficient to support the robbery
conviction, defendant also contends that the trial court erred by denying his motion to
dismiss the robbery count. For the same reasons discussed in part I of the Discussion,
this contention is without merit.
                                              IV
                         Untimely Motion for Self-Representation
       Near the end of the prosecution’s case in chief, defendant made a motion under
Faretta v. California (1975) 422 U.S. 806 [45 L. Ed. 2d 562] (Faretta) to discharge
counsel and represent himself. The trial court exercised its broad discretion under the
circumstances of this untimely motion and denied it. On appeal, defendant contends the
trial court abused its discretion. The contention is without merit.
       A criminal defendant’s request to represent himself made after he “has chosen to
proceed to trial represented by counsel” is “addressed to the sound discretion of the [trial]
court.” (People v. Windham (1977) 19 Cal. 3d 121, 128.) Factors guiding the trial court’s
exercise of discretion include “ ‘[1] the quality of counsel’s representation of the
defendant, [2] the defendant’s prior proclivity to substitute counsel, [3] the reasons for
the request, [4] the length and stage of the proceedings, and [5] the disruption or delay

                                              10
which might reasonably be expected to follow the granting of such a motion.’ ” (People
v. Lynch (2010) 50 Cal. 4th 693, 722, fn. 10, disapproved on another ground by People v.
McKinnon (2011) 52 Cal. 4th 610, 637.) The wrongful denial of an untimely Faretta
motion is subject to harmless error analysis. (People v. Rivers (1993) 20 Cal. App. 4th
1040, 1050.)
       Before defendant made his Faretta motion, he moved to have his court-appointed
counsel replaced under People v. Marsden (1970) 2 Cal. 3d 118 (Marsden). The trial
court denied the motion. Also, defendant contacted Ashley Bowles, with whom he was
in a relationship and whose van he used in the robbery, and attempted to intimidate her
and manipulate her testimony. Eventually, the trial court issued an order prohibiting
defendant from having contact with Bowles. The court ordered that only defendant’s
attorney could have contact with Bowles. At trial, Bowles testified that defendant told
her she should not talk to law enforcement, his freedom was up to her, he needed her
help, and she should change her testimony to assist him.
       The prosecution case-in-chief was nearing completion when defendant made his
Faretta motion. Defendant said, essentially, that he disagreed with defense counsel’s
trial strategy and that he wanted to question Bowles further, as well as bring in other
witnesses. In response to the trial court’s question about whether he would need a
continuance, he said that a transportation problem with one of the potential witnesses
might cause a delay. The trial court denied the motion as untimely.
       Later, the trial court provided additional reasons for denying the Faretta motion:
(1) defense counsel had represented defendant well, (2) defendant made the motion
because the court had denied his Marsden motion, thus negating the voluntary,
unequivocal, and unconditional nature of the Faretta motion, (3) the motion was made
near the end of trial, (4) granting the motion might delay the trial, which had already been
delayed by the sickness of a juror, and might cause the trial to go beyond the timeframe



                                             11
the jury had committed to, and (5) the Faretta motion was a ploy to get around the trial
court’s order for defendant not to contact Bowles.
         On appeal, defendant claims these reasons for denying the Faretta motion were
either unsupported or insufficient to justify exercising the trial court’s discretion to deny
the Faretta motion. However, in making this claim, he selectively attacks the court’s
reasons. In fact, several of the factors found by the trial court (and not effectively
rebutted by defendant) supported its exercise of discretion: (1) the untimeliness of the
motion, coming near the end of trial, (2) defense counsel’s able representation, (3) the
possibility of delay, and (4) defendant’s propensity to intimidate and manipulate Bowles.
         Defendant argues that the finding, based on his unsuccessful Marsden motion, that
the Faretta motion was not voluntary, unequivocal, and unconditional finds no support in
the record. We conclude that, even assuming this finding was not supported by the
record, the lack of such record support was not enough to establish an abuse of discretion,
given the other valid factors.
         Defendant argues that there was no support in the record for the trial court’s
finding that the Faretta motion was a ploy to get around the order prohibiting contact
with Bowles. To the contrary, defendant had already tried to manipulate her testimony,
and one of his stated reasons for wanting to represent himself was to bring her back to
testify, under which circumstances he would be questioning her directly and would have
another chance to intimidate and manipulate her.
         Finally, defendant claims that the record does not support the finding that allowing
him to represent himself might delay the trial. But he stated during the hearing on his
Faretta motion that obtaining at least one witness he desired to present might cause a
delay.
         We therefore conclude the trial court did not abuse its discretion in denying
defendant’s untimely Faretta motion.



                                              12
                                              V
                                     Restitution Order
       Defendant contends the trial court abused its discretion when it determined the
restitution amount to Smith, awarding both the decrease in fair market value of the truck
and the cost of repairing the truck. We conclude the trial court improperly awarded
restitution based on both the fair market value method and the cost of repair method of
determining restitution. We also conclude the trial court improperly calculated the award
when applying the fair market value method.
       At the restitution hearing, the prosecutor offered several documents to establish
the restitution amount to Smith.2
       First, the prosecutor introduced a letter from Smith’s insurance company settling
Smith’s claim on the truck. According to the letter, the truck was worth $20,475.45
before it was damaged and had a salvage value of $3,250 after it was damaged.3 Using
this letter as evidence of the reduction in fair market value of the truck (prior value minus
salvage value), the reduction in the fair market value of the truck as a result of
defendant’s crimes was $17,225.45.
       Second, in the same letter, the insurance company agreed to pay Smith $1,291.91
for sales tax and $19 to obtain salvage certification from DMV. Not stated in the letter,
but reflected in the total amount paid to Smith, the insurance company reduced the
payout by $1,000 for the deductible Smith had on his policy.




2     Restitution of $990.41 to the victim’s compensation fund for money given to
Smith to pay for his broken fence was ordered but is not in dispute on appeal.
3      The evidence from the insurance company was considered to establish values, not
as a collateral source of restitution. (See People v. Birkett (1999) 21 Cal. 4th 226.)

                                             13
       And third, the prosecutor introduced documentation that Smith spent $1,166.67
repairing the truck, $71 for a DMV print-out, $198.47 for a rental car while the truck was
not available, and $1,000 for the deductible on the insurance policy.
       The trial court awarded $23,222.50 in restitution. This amount represented the
sum of:
       (1) $3,250 for the salvage value of the truck;
       (2) $1,000 for the insurance deductible;
       (3) $198.47 for rental car costs;
       (4) $71 for a DMV print-out;
       (5) $1,166.67 for parts to repair the truck; and
       (6) $17,536.36 for the payout from the insurance company.
       As noted above, the payout from the insurance company of $17,536.36 included:
(1) $20,475.45 for the fair market value of the truck before defendant’s crimes; (2) minus
$3,250 for the salvage value of the truck because Smith retained the truck; (3) minus
$1,000 for the insurance deductible; (4) plus $1,291.91 for sales tax; and (5) plus $19 for
the salvage certificate fee.
       At sentencing, defendant objected to inclusion of the repair costs ($1,166.67) and
the salvage value of the truck ($3,250). The trial court implicitly overruled the objections
by including those amounts in the restitution award.
       A.     Fair Market Value v. Cost of Repair
       The trial court has broad discretion in choosing a rational method of calculating
the amount of the economic loss suffered by a victim. The goal of direct restitution is to
restore the victim to “the economic status quo.” (People v. Giordano (2007) 42 Cal. 4th
644, 658, 663-664.) “A restitution order is intended to compensate the victim for its
actual loss and is not intended to provide the victim with a windfall. [Citation.]” (People
v. Chappelone (2010) 183 Cal. App. 4th 1159, 1172.)



                                            14
       Section 1202.4 addresses victim restitution. It provides that the amount to be
awarded as restitution when something is damaged is the replacement cost of the property
or the actual cost of repairing it when repair is possible. (Pen. Code, § 1202.4, subd.
(f)(3)(A).) Section 1202.4, subdivision (f)(3)(A) provides for restitution consisting of
“[f]ull or partial payment for the value of stolen or damaged property. The value of
stolen or damaged property shall be the replacement cost of like property, or the actual
cost of repairing the property when repair is possible.”
       Undoubtedly, the task of determining restitution is more difficult when the victim
retains and repairs a salvaged vehicle because the repaired vehicle is not as valuable as
the vehicle before it was damaged, as it is now salvaged and registered as such. Under
these circumstances, the cost of repair, alone, does not fully compensate the victim. For
this reason, it may be better to base restitution on the fair market value method. In this
case, there was evidence of the amount of the decrease in the value of the truck caused by
defendant’s crime. That amount was $17,225.45 (the prior fair market value of the truck,
minus the salvage value of the truck). Therefore, $17,225.45 fully accounted for the
damage to the truck, based on the fair market value method of determining restitution,
because defendant had a truck worth $20,475.45 before the crime and was left with a
truck worth just $3,250 after the crime.
       The trial court based its restitution order on the fair market value method, but it
abused its discretion by also awarding the cost to Smith to repair the truck, which cost
was $1,166.67. Having fully recovered the decrease in fair market value, Smith was not
entitled to also recover the cost of repair because repairing the truck made it more
valuable. Put another way, before the crime, Smith owned a truck that was worth more
than $20,000. After the crime, Smith was left with a truck that was worth not much more
than $3,000. Smith was compensated for this decrease in fair market value. However, if
the truck is repaired, the value of the truck goes up, even though it does not go all the
way up to the former fair market value. Therefore, adding the cost of repair improperly

                                             15
alters the results of the fair market value formula. For this reason, the fair market value
method and the cost of repair method of determining restitution must be kept separate.
       B.     Calculation under Fair Market Value Method
       Because Smith kept the truck, the trial court also erred in its calculations when it
awarded the salvage value of the truck as part of the fair market value. It would be a
windfall for him to receive the salvage value of the truck from defendant and also get to
keep the salvaged truck.
       Before defendant’s crimes, Smith’s truck was worth $20,475.45. If Smith did not
get to keep the truck, that amount would have been the appropriate measure for awarding
the fair market value. However, because Smith kept the truck that was worth $3,250 after
the crimes, defendant’s crimes only cost Smith, as far as the value of the truck,
$17,225.45—the difference between the value of the truck before and after the crimes.
Awarding $3,250 over and above the reduction in value of the truck constituted a
windfall for Smith because he retained the truck valued at $3,250.
       On appeal, defendant does not contend that the $3,250 award for the salvage value
of the truck was improper, even though defendant objected to that award in the trial court.
He claims in his opening brief that adding $3,250 to the award was permissible because
the insurance company deducted that amount from its settlement with Smith. But
defendant misses the point; $3,250 was deducted from the insurance settlement because
Smith retained the truck that was worth $3,250.
       The trial court should have begun its calculation of restitution based on fair market
value by determining the reduction in value of the truck, which truck Smith kept, instead
of simply adopting the insurance company payout amount. Here, the reduction in value
was $17,225.45.
       One last observation concerning the trial court’s award—this relating to the award
to Smith of $1,000 because he had a $1,000 deductible on his insurance policy: if the
trial court had started by determining the reduction in value of the truck, the $1,000 for

                                             16
the deductible on the insurance policy would have been irrelevant because, ultimately, it
is the reduction in value not the insurance payout that the court must determine. (In
effect, the trial court here subtracted $1,000 from the value of the truck by using the
insurance payout amount and then added it back to the bottom line of the restitution
award.)
       With these principles in mind, the proper components of the restitution award,
therefore, are as follows:
       (1) $17,225.45 for the reduction in value of the truck;
       (2) $198.47 for rental car costs;
       (3) $71 for a DMV print-out;
       (4) $1,291.91 for sales tax; and
       (5) $19 for the salvage certificate fees.
       The total restitution award is the sum of those values: $18,805.83.
                                             VI
                                     Cumulative Error
       Having found no error except as it related to the restitution order, we need not
consider defendant’s argument that the cumulative effect of errors was prejudicial and
should result in reversal of the judgment.
                                      DISPOSITION
       The judgment is modified by reducing the restitution award to Smith to
$18,805.83. As modified, the judgment is affirmed. The trial court is directed to prepare




                                             17
an amended abstract of judgment reflecting the modification and to send the amended
abstract to the Department of Corrections and Rehabilitation.



                                                      NICHOLSON          , J.



We concur:




      BLEASE               , Acting P. J.




      HOCH                 , J.




                                            18